Citation Nr: 0509984	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of chronic left ankle sprain, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for post operative 
residuals of a left knee disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an increased rating for post 
operative residuals of a left knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's residuals of a chronic left ankle sprain are 
not manifested by ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of chronic left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask the appellant for any evidence in his possession 
that pertains to a claim.  

In August 2001 correspondence VA informed the veteran of the 
respective responsibilities of each party in obtaining 
evidence, informed him of the information and evidence 
necessary to substantiate his claim, and suggested that he 
submit pertinent evidence in his possession.  This notice 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 
16 Vet. App. 370 (2002).  Further VCAA notice is not required 
as the veteran has received the notice to which he is 
entitled under 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  The Board is unaware of 
any relevant evidence which remains outstanding.

The Board notes in passing that in November 2004, more than 
90 days following notice to the veteran of certification of 
the case to the Board, the appellant submitted additional 
medical evidence; he included a waiver of initial RO 
consideration with the submission.

Lastly, the record reflects that the veteran underwent VA 
examinations in connection with his appeal in December 2001, 
February 2003 and February 2004.  He has challenged the 
results of the December 2001 examination and suggested that 
the February 2003 examination was too short.  The appellant 
has not challenged the adequacy of the February 2004 
examination.  After reviewing the above examination reports, 
however, the Board finds that each report is sufficient to 
fairly and accurately adjudicate the veteran's claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left ankle disability, and the Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Factual background

Service connection for chronic left ankle sprain was granted 
in June 1994, evaluated as 10 percent disabling.  In a 
September 1999 rating decision, the evaluation assigned the 
disorder was increased to 20 percent disabling; this 
evaluation has remained in effect since.

Private medical records for March 1998 to October 2004 
document complaints of left ankle pain, instability and 
giving way.  X-ray evidence shows left ankle degenerative 
changes with osteophyte formation.  The records show that he 
was prescribed an ankle brace and reported ankle discomfort 
with daily activities.  In November 2001, he requested a 
Family Medical Leave Act form in case he needed to absent 
himself from work for his left ankle or knee disorders; his 
request was based on periodic left ankle pain and stiffness.  
An October 2004 report from George T. Shybut, M.D., records 
that the appellant could dorsiflex the left ankle to 2 
degrees, and plantar flex the joint to 50 degrees.  

On file is the report of a March 2000 VA examination of the 
veteran, which records his complaints of left ankle pain and 
flare ups with cold weather.  He reported wearing an ankle 
brace on occasion, and indicated that he takes breaks at work 
due to joint pain.  Physical examination disclosed that the 
left ankle was not ankylosed, with dorsiflexion present to 20 
degrees and plantar flexion present to 45 degrees.  The 
examiner described inversion of the ankle as painful, and 
noted tenderness about the joint.  The examiner also noted 
instability in inversion and eversion.  There was no edema, 
effusion, or abnormal ankle movement.  The veteran exhibited 
a normal gait, without functional limitation on standing or 
walking.  The examiner noted the absence of varus or valgus 
angulation, but indicated that the left shoe evidenced 
increased tread wear.  The examiner concluded that with flare 
ups or repetitive motion, the veteran would experience 
additional limitation from ankle weakness and instability.  

On file is a March 2001 Functional Capacity Evaluation report 
to determine the appropriateness of rehabilitation services 
for the veteran.  On examination he dorsiflexed the left 
ankle to 10 degrees, and plantar flexed the joint to 30 
degrees.  He inverted the ankle to 20 degrees and everted it 
to 10 degrees, displaying moderate weakness on inversion, and 
4-/5 strength on eversion.  Most of the findings on 
examination related to the left knee, but the examiner noted 
that the limitations evident on examination could adversely 
affect the veteran's upright endurance and ability to 
tolerate or sustain work activities requiring repetitive or 
heavy lifting, squatting and prolonged kneeling.  The 
examiner noted that the veteran's current job as a general 
mechanic was classified as requiring a heavy physical demand 
level, and concluded that the appellant risked further 
aggravation of the left ankle if he continued to work in his 
current position.

The veteran was afforded a VA examination in December 2001, 
at which time his complaints included left ankle discomfort, 
morning stiffness, and rare giving way.  He reported using an 
ankle support, but denied the use of other assistive devices.  
He explained that he worked 48 hours each week as a machine 
mechanic at a post office, with duties requiring frequent 
heavy lifting and nearly constant stooping, bending and 
forward leaning.  He indicated that he no longer participated 
in sports.  Physical examination showed that the veteran was 
not wearing his ankle brace.  The examiner noted the absence 
of ankylosis, swelling, effusion or tenderness.  The veteran 
dorsiflexed the ankle to 15 degrees and plantar flexed it to 
45 degrees.  He performed heel and toe walking without 
difficulty, ascended stairs without problem, and performed 20 
toe raisers on the left; the latter exercise resulted in left 
lower extremity pain.  At the conclusion of repeated motion 
testing, he walked with a normal balanced gait.  X-ray 
studies of the ankle revealed small marginal spurs.  The 
diagnosis was chronic left ankle sprains.

Received in December 2002 is a leave calendar from the 
veteran's employer for the 26-week period from January 2002 
to January 2003.  The calendar shows that the veteran used 96 
days of annual leave, 60 days of sick leave, and 77 days of 
leave without pay.  The reason for the leave taken is not 
described in the document.

On VA examination in February 2003 the veteran complained of 
chronic left ankle aching which was worse with cold weather, 
prolonged standing, and prolonged walking.  He also reported 
experiencing recurrent ankle sprains and described wearing 
high top footwear and an ankle brace to work.  Physical 
examination disclosed that he was not wearing an ankle brace.  
He exhibited a slightly antalgic gait, without uneven shoe 
wear, but with minimal ankle tenderness.  The left ankle 
showed no evidence of inflammation and the veteran 
dorsiflexed the joint to 10 degrees and plantar flexed it to 
30 degrees.  The examiner described the ankle as stable to 
manipulation, with some inversion present, but without any 
varus or valgus angulation.  The examiner suggested that the 
degree of inversion was within normal limits.  X-ray studies 
of the left ankle were reportedly normal in August 1998 and 
December 2001.

The veteran attended a hearing before a decision review 
officer at the RO in July 2003, at which time he testified as 
to instability, stiffness, and a tendency to sprain in the 
left ankle, prompting him to use an ankle brace.  He 
testified that he attended school and worked on a full time 
basis.  He described missing up to five days each month of 
work on account of his left ankle.  He indicated that he had 
used 79 hours of leave without pay in 2002, 24 hours of such 
leave in 2003, and that he had used all other leave.  The 
veteran noted that while his current job involved less 
physical exertion than prior positions, the job still 
required frequent bending and twisting.  He testified that he 
missed three days of work following the December 2001 VA 
examination, and complained that the December 2001 examiner 
failed to record all relevant findings at the time.  He also 
stated that the February 2003 examination was short.  The 
veteran explained that while he used a lot of leave for his 
left ankle disorder, he did not seek medical treatment for 
each left ankle exacerbation.

The veteran was afforded a VA examination in February 2004, 
at which time the examiner noted that the appellant had 
worked at the post office since discharge from service, first 
as a letter carrier, then as a custodian, and currently as an 
equipment mechanic.  The veteran reported using a left ankle 
brace at work, and indicated that he experienced left ankle 
instability, aching, and difficulty traversing rough or 
uneven terrain.  Physical examination showed that he was not 
using a left ankle brace or other assistive device, and that 
he exhibited a normal gait, without any limp or tendency to 
roll the left ankle when walking.  The examiner described the 
left ankle alignment as normal.  The veteran dorsiflexed the 
ankle to 15 degrees, plantar flexed to 30 degrees, inverted 
to 25 degrees, and everted to 5 degrees.  The veteran 
evidenced discomfort and pain with the inversion and eversion 
motions, and the examiner concluded that moderate laxity was 
present over the lateral ligaments.  The examiner identified 
the presence of ankle tenderness and pain to palpation, 
without any swelling or atrophy.  The veteran exhibited 5/5 
strength in the ankle.

In several statements on file the veteran argues that the 
December 2001 examination report did not record certain 
findings, and misreported other findings.  He also argues 
that where dorsiflexion in an ankle is limited to 10 degrees, 
such limitation in motion is equivalent to ankylosis of an 
ankle fixed in 10 degrees of dorsiflexion.  He also argues 
that his left ankle has resulted in missing work on a number 
of occasions, and that his daily activities have decreased on 
account of the disorder.  

Finally, the Board notes that records from George Shybut, 
M.D., are of record.  While they note complaints of pain and 
instability they do not indicate that the left ankle was 
ankylosed at any time during the rating period. 

Analysis

The RO has rated the residuals of chronic left ankle sprain 
as 20 percent disabling on the basis of limitation of ankle 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
that code, a maximum 20 percent evaluation is warranted for 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Ankylosis of the ankle in plantar 
flexion less than 30 degrees warrants a 20 percent rating.  A 
30 percent evaluation is warranted for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2004).

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In the instant case, it is clear that the veteran's left 
ankle disorder is productive of a marked limitation of 
motion.  VA examiners have variously reported that he can 
dorsiflex to between 10 and 20 degrees, and plantar flex to 
between 30 and 45 degrees.  Even considering the October 2004 
findings by his private physician the veteran was still shown 
to dorsiflex the ankle to 2 degrees and to plantar flex it to 
50 degrees.  

According to 38 C.F.R. § 4.71, Plate II, normal ankle 
dorsiflexion is to 20 degrees and normal ankle plantar 
flexion is to 45 degrees.  

The veteran has additionally demonstrated objective evidence 
of pain, tenderness and instability, with X-ray evidence of 
degenerative changes demonstrating an underlying pathology to 
account for some of his symptoms.  In light of these clinical 
findings, the Board concludes that the veteran's disability 
is properly rated as 20 percent disabling on the basis of 
marked limitation of left ankle motion.  The evidence clearly 
shows that the left ankle is not ankylosed, and although the 
veteran exhibits pain, tenderness, and instability, he 
retains range of motion in the joint, as well as full to 
substantially full strength, with a largely normal gait.  In 
other words, the left ankle is not ankylosed, and the Board 
further finds that the functional impairment associated with 
any left ankle pain, tenderness and instability does not 
justify assignment of a rating greater than 20 percent in 
light of the significant level of left ankle function 
retained.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Since the veteran is in receipt of the maximum rating for 
left ankle disability other than that based on ankylosis, and 
as he retains significant motion and function in his ankle, 
the Board must conclude that the disability does not more 
nearly approximate the criteria for a higher evaluation.

The veteran argues that a 30 percent rating is warranted for 
his left ankle disorder as he can only dorsiflex the joint to 
10 degrees.  The 30 percent rating to which he refers in fact 
requires ankylosis (as opposed to mere limitation of motion) 
of the ankle in an angle from 0 to 10 degrees dorsiflexion.  
The Board also notes that his representative has requested 
assignment of separate evaluations for the arthritis and 
instability present in the ankle under VAOPGCPREC 23-97.  The 
Board points out that the referenced opinion by VA's Office 
of General Counsel applies only to knee disorders evaluated 
under Diagnostic Code 5257, and not to ankle disorders.  
Moreover, the referenced opinion was predicated on the 
observation that Diagnostic Code 5257 was not based on 
limitation of motion, which is not the case concerning 
Diagnostic Code 5271.

The Board has lastly considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that his left ankle disorder 
has required him to miss close to 30 days each year of work, 
and that his job duties include physical activities requiring 
the use of an ankle brace.  The Board points out, however, 
that he has nevertheless remained employed with the post 
office for a number of years, and that he has not adduced or 
alluded to any evidence of adverse actions taken by his 
employer on account of his disorder.  The veteran explains 
that the absences reflected in his submitted leave statement 
are attributable to his left ankle disorder, but the Board 
finds his explanation unpersuasive, particularly as the 
private medical records on file are silent for any visits in 
2002, and 2000, 2001, 2003 and 2004 records show a total of 
less than eight visits for left ankle problems.  While the 
veteran testified that he does not seek medical treatment for 
every exacerbation of left ankle symptoms, the marked 
infrequency of his visits for medical treatment suggest that 
his left ankle condition was not the primary factor prompting 
many of his absences.  The Board simply does not find 
credible the veteran's statements and testimony that most, if 
not all, of his absences from work are due even in part to 
left ankle disability.

Although the therapist conducting the March 2001 Functional 
Capacity Evaluation of the veteran suggested that the 
appellant should not work in his current field, concluding 
that he otherwise risked further aggravation of the left 
ankle, and that his upright endurance and ability to tolerate 
or sustain work activities requiring repetitive or heavy 
lifting, squatting and prolonged kneeling, were affected by 
the disorder, the evidence nevertheless demonstrates that he 
has worked in his current field for a number of years, that 
he demonstrated a functional left ankle to the therapist, and 
that while the appellant may wear an ankle brace at work, he 
clearly does not require or use the brace outside of work.  

Finally, there is no evidence that the disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In essence, the evidence shows that the manifestations of the 
service-connected disability are those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment resulting from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased disability rating for residuals 
of chronic left ankle sprain is denied.


REMAND

The veteran contends that the evaluation currently assigned 
his left knee disability does not accurately reflect the 
severity of that disorder.

In connection with his claim the veteran was afforded VA 
examinations in December 2001, February 2003, and February 
2004.  At the December 2001 examination he extended the knee 
to 0 degrees and flexed the knee to 135 degrees without any 
evidence of pain on motion.  The veteran, however, did 
complain of left knee pain after the examiner exercised the 
left lower extremity.  At his February 2003 examination he 
reported continuous aching in the left knee, and on physical 
examination demonstrated full extension and flexion to 110 
degrees.  Tenderness and crepitus were present on motion 
testing.  At his February 2004 examination, the veteran 
exhibited full left knee extension, with flexion to 120 
degrees.  The examiner noted the presence of discomfort with 
flexion.

As indicated above, the veteran has demonstrated pain or 
discomfort symptoms affecting the left knee when the joint 
was tested for range of motion or for endurance.  Notably, 
while the examiners provided findings with respect to pain 
and discomfort, none of the examiners adequately assessed 
functional loss due to pain.

As noted previously a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of a joint, 
pursuant to 38 C.F.R. § 4.45.  DeLuca.  Given that the 
veteran has demonstrated actual limitation of left knee 
flexion, as well as clinical evidence of pain and discomfort 
with motion and exercise testing, the Board finds that 
another VA examination is warranted.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
appellant's service-connected left knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating knee disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any left knee 
disability.  The extent of any left knee 
instability or subluxation should be 
noted.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.  If feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's left knee disorder on his 
ability to work.  The rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


